Citation Nr: 0818014	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for an anxiety disorder.

2.	Entitlement to an initial evaluation in excess of 10 
percent for back disorder.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004, including service in Southwest Asia.
	
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and September 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.  In the April 2005 
rating decision at issue, the RO granted service connection 
for an anxiety disorder and initially assigned a disability 
rating of 10 percent.  Similarly, in the September 2005 
rating decision, the RO granted service connection for a back 
disability and assigned an initial disability rating of 10 
percent.  The veteran has appealed for higher initial ratings 
for both claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded VA examinations regarding his 
service-connected disabilities in December 2004 and January 
2005, but no additional medical records have been associated 
with the claims file during the several years since.  This 
means that the most recent evidence pertaining to his 
service-connected disabilities is over three years old.  In 
his July 2006 statement, the veteran claimed a worsening of 
these conditions and alluded to treatment that he had 
received since filing his claim, including care from three 
psychologists, his local doctor, and a spine specialist.  
Records of that treatment have not been added to the claims 
folder.  Under these circumstances, the Board believes 
another VA examination is warranted.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of the statutory 
duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination).

The Board also notes that the veteran has not been provided 
correspondence that satisfies the more recent VCAA notice 
requirements specified in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
degree of disability and effective date of an award.  So on 
remand, the veteran should be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him 
not only about the requirements for establishing his 
entitlement to increased ratings, but also concerning the 
downstream issue pertaining to the effective dates for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a VCAA 
letter specifically concerning his 
claims for increased ratings for his 
service connected anxiety disorder and 
back disorder.   The letter must 
mention the information or evidence 
needed to establish disability ratings 
and effective dates for these claims, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  That letter should 
also request that the veteran identify 
all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since service for an 
anxiety disorder; and/or a back 
disorder, to include compression 
fracture.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his service-
connected anxiety disorder.  His claims 
folder should be available to the 
examiner and reviewed in conjunction 
with the examinations.  The report 
should set forth all objective findings 
regarding his anxiety disorder 
including all symptoms of the disorder.  
The examiner must assign a Global 
Assessment of Functioning (GAF) score. 
The examiner should indicate whether 
the service-connected anxiety disorder 
prevents the veteran from obtaining or 
maintain substantially gainful 
employment. A complete rationale for 
any opinion expressed should be 
provided.

3.	Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-
connected back disability.  His claims 
folder should be available to the 
examiner and reviewed in conjunction 
with the examinations.  All indicated 
tests, studies and X-rays should be 
performed.  The report should set forth 
all objective findings regarding the 
back, including complete range of 
motion measurements.  The examiner must 
indicate whether there is muscle spasm 
or guarding severe enough to result in 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, or 
ankylosis of the thoracolumbar spine.  
The examiner must comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
back.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A complete rationale for 
any opinion expressed should be 
provided.

4.	After completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



